UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 23, 2015 Tandem Diabetes Care, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36189 20-4327508 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11045 Roselle Street, San Diego, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)366-6900 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On October 29, 2015, we issued a press release announcing our financial results for the quarter ended September30, 2015. The information provided under this Item2.02, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or the Exchange Act, or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) Robert B. Anacone, our Executive Vice President and Chief Commercial Officer has notified us that he intends to retire as of December 31, 2015. We are currently in discussions with Mr. Anacone regarding a potential arrangement pursuant to which he may provide ongoing services following that date. There is no assurance that we will enter into such arrangement with Mr. Anacone. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Number Description Press release of Tandem Diabetes Care, Inc. dated October 29, 2015, announcing third quarter 2015 financial results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tandem Diabetes Care, Inc. Date: October 29, 2015 /s/ David B. Berger David B. Berger General Counsel and Secretary INDEX TO EXHIBITS Number Description Press release of Tandem Diabetes Care, Inc. dated October 29, 2015, announcing third quarter 2015 financial results.
